Citation Nr: 1713543	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1967.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for posttraumatic stress disorder (PTSD) and a panic disorder (claimed as panic attacks). 

In an August 2014 decision, the Board denied the Veteran's claim for service connection for PTSD and remanded the claim for service connection for a panic disorder for additional development. As the Veteran did not appeal the Board's denial of entitlement to service connection for PTSD, that determination remains final. 

As for the remaining issue, the Board notes that the Veteran's claim was developed and adjudicated as a claim for service connection for a panic disorder (claimed as panic attacks).  However, the evidence of record shows diagnoses of psychiatric disability other than PTSD (e.g., anxiety disorder).  In light of the decision by the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass the other psychiatric diagnoses.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, to include anxiety disorder and panic disorder, is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he is entitled to service connection for panic attacks. 

Specifically, the Veteran states he was stationed in Germany working as a photographer and photo laboratory specialist during the Vietnam War, and was on standby to be called to the front line to take photographs of upcoming battle areas to assist with strategic battle planning. He states he was told by two sergeants that most photographers called into battle were killed by enemy snipers and "sent back in body bags." The Veteran reports he started having dreams where he was shot and was dying. He started having panic attacks, both at night and during the day. See March 2012 letter. 

The Veteran's service treatment records (STRs) show that in an October 1965 service entrance report of medical history report, he indicated having a history of frequent trouble sleeping, frequent or terrifying nightmares, and depression or excessive worry, but denied having a nervous trouble of any sort. A physical examination conducted at that time revealed a normal psychiatric clinical evaluation and the Veteran was determined to be acceptable. Subsequent STRs are silent for any complaints, findings, treatment, or diagnoses related to a psychiatric condition. On October 1967 service separation physical examination, the Veteran had a normal psychiatric clinical evaluation.  However, in the associated report of medical history, he reported having a history of nervous trouble of any sort.

After separation from service, the Veteran reported the panic attacks continued to come and go. In a March 2012 letter, the Veteran reported he was first diagnosed with panic attacks around the year 1970 by Dr. D.A., who prescribed Lorazepam. This is consistent with statements provided by the Veteran in his September 2010 formal claim for service connection, wherein he also stated he had sought treatment from Dr. D.A. for panic attacks in the 1970s. See September 2010 VA Form 21-526. In a November 2010 response to a medical record request, Dr. D.A.'s office reported no records were available. The Veteran followed up with Dr. D.A.'s office and was told that the records had been destroyed. See March 2012 letter. 

The Veteran later began seeking treatment through his local VA Medical Center (VAMC). He has regular treatment visits assessing anxiety and prescribing Lorazepam. In March 2014, the Veteran's primary care physician changed. At the examination, the Veteran described a panic attack as getting nervous and shaky, inability to sit still, and wanting to "grab something and tear it to pieces." After examination, the assessment of anxiety disorder and prescription for Lorazepam was continued. 

The Board gives the Veteran's statements as to his psychiatric symptoms great probative weight. The Board finds the Veteran is competent to report on the onset and recurrence of his anxiety symptoms, to include panic attacks. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). The Board also finds the Veteran's statements credible. His statements have been consistent throughout his treatment and claim, VA has continued to diagnosis and medicate him for anxiety, and he reports improvement of symptoms with the medication.

The Veteran was afforded two VA examinations to assess the nature and likely etiology of his panic disorder. The July 2011 examiner gave a diagnosis of panic disorder, but opined that the Veteran's panic disorder pre-existed his service and thus was not service-related. The examiner based this opinion on the entrance exam history, which indicated a history of symptoms of frequent trouble sleeping, depression or excessive worry, and frequent worry. In a January 2012 addendum opinion, the examiner opined that the Veteran's pre-existing panic disorder had not worsened in-service. The examiner based this opinion on the lack of service treatment. 

The Board gives the opinion of the July 2011 examiner partial probative weight. The Board finds the examiner competent and credible to provide a medical opinion. The Board gives great weight to the examiner's finding that the Veteran has a diagnosis of panic disorder. The examiner based his diagnosis on review of medical records and examination observation of the Veteran. The Board gives no probative weight to the examiner's finding that the examination history is clear and unmistakable indication of the Veteran's condition pre-existing service, as this opinion is not consistent with 38 C.F.R. 3.304(b)(1)(2016). A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. 38 C.F.R. 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. Id. A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition. 38 C.F.R. 3.304(b)(1). Thus, the Board presumes the Veteran was sound at entry into service. Second, the Board gives no probative weight to the examiner's finding that there is clear and unmistakable evidence of no aggravation or worsening of the Veteran's mental health during service. The examiner based this finding solely on the lack of service treatment. "While the lack of contemporaneous medical records may be a fact the Board can consider and weight against a veteran's lay evidence, the lack of such records, does not, in and of itself, render lay evidence not credible." Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Pertinently, while the examiner relied on the history provided by the Veteran on his service entrance report of medical history to find that he had a pre-existing panic disorder, he did not consider the history provided by the Veteran on his service separation report of medical history to form his opinion as to whether in-service aggravation was shown. The disparate treatment of the Veteran's history as reported in his STRs limits the probative value of the July 2011 examiner's medical opinions.
In an October 2014 VA examination, the examiner opined the Veteran has never had a mental disorder. While this doctor is competent to give his opinion as to a lack of diagnosis, the Board finds this opinion to be lacking in probative value, and therefore gives it minimal weight. This opinion is inconsistent with the medical evidence and the Veteran's lay statements regarding his symptoms. The Veteran receives regular treatment at VA for anxiety and is prescribed Lorazepam. The Veteran reports his psychiatric symptoms are improved with medication. The examiner discounted the July 2011 VA examiner's diagnosis of a panic disorder and VA treatment record diagnosis of anxiety because these findings were based on the Veteran's self-reported symptoms. As discussed above, the Board finds the Veteran competent to testify about his anxiety symptoms and panic attacks. 

Resolving reasonable doubt in the Veteran's favor, the Board finds sufficient evidence to support the Veteran's acquired psychiatric disorder, to include anxiety disorder and panic disorder, is related to his active military service.

The Board finds the preponderance of the evidence supports the Veteran has a current diagnosis of an acquired psychiatric disorder, to include anxiety disorder and panic disorder. The Veteran is diagnosed with anxiety disorder by VA, receives anxiety medication from VA, and reports improvement in symptoms with the medication. The September 2011 VA examiner diagnosed the Veteran with panic disorder after reviewing the medical records and observing the Veteran in examination. 

The Board finds sufficient evidence to support a finding that the Veteran's psychiatric symptoms began in-service and have continued since service. Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology, if the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board gives great probative weight to the Veteran's lay statements regarding his psychiatric symptoms and the onset of these symptoms. The Veteran has been consistent in describing the onset of his psychiatric symptoms and the continuation after service. Although not treated or diagnosed in service, the reported symptoms are supported by a later diagnosis of anxiety and panic disorder, as well as improvement of those symptoms with anxiety medication. 

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the Veteran's panic attacks and anxiety symptoms first manifested during service and continued since service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and anxiety disorder, is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder, is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


